Citation Nr: 1023804	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  09-39 390	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a compensable rating for the Veteran's 
service-connected benign hypertrophy of the prostate. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1942 to March 
1946 and from August 1947 to April 1967. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the benefit sought on 
appeal.  The Veteran appealed that decision, and the case was 
referred to the Board for appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board notes that in the Veteran's January 2008 claim he 
requested a compensable rating for his "prostate problem."  
The Board interprets this correspondence as an implied claim 
for entitlement to service connection for prostate cancer, 
including as secondary to the Veteran's service-connected 
benign prostate hypertrophy.  

Furthermore, the Board notes that if there is a claim which 
has not been adjudicated by the RO and the determination of 
that claim may have an effect on the outcome of an issue 
which has been developed on appeal, the claims are 
inextricably intertwined and must be adjudicated 
simultaneously.  See Kellar v. Brown, 6 Vet. App. 157 (1994); 
Parker v. Brown, 7 Vet. App. 116 (1994).  Such is the case 
here inasmuch as it is clear that a claim of entitlement to 
service connection for prostate cancer and any residuals 
thereto would directly impact upon the claim of entitlement 
to a compensable rating for benign hypertrophy of the 
prostate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Veteran has claimed entitlement to a compensable rating 
for his service-connected benign prostate hypertrophy.  
Service connection for this condition was first granted in a 
December 1969 rating decision, at which point a 
noncompensable rating was assigned effective from October 22, 
1969.  In January 2008 the Veteran submitted a claim of 
entitlement to an increased rating.  The RO issued a rating 
decision in January 2008 denying entitlement to a compensable 
rating, finding that the Veteran's current symptomatology was 
associated with prostate cancer and not his service-connected 
benign prostate hypertrophy.  The Veteran submitted a Notice 
of Disagreement (NOD) in August 2008.  The RO issued a 
Statement of the Case (SOC) in August 2009 and the Veteran 
filed a Substantive Appeal (VA Form 9) in December 2009.  

As noted above, the Board has concluded that the Veteran's 
claim for entitlement to a compensable rating for benign 
prostate hypertrophy is inextricably intertwined with the 
Veteran's implied claim of entitlement to service connection 
for prostate cancer.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  As such, the implied claim of entitlement 
to service connection for prostate cancer must be addressed 
by the RO prior to the Board's consideration of the Veteran's 
claim of entitlement to a compensable rating for benign 
prostate hypertrophy.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should fully develop and 
adjudicate the Veteran's implied claim of 
entitlement to service connection for 
prostate cancer.

2.  Thereafter, and after performing any 
further development deemed appropriate, 
the RO should re-adjudicate the Veteran's 
claim of entitlement to a compensable 
rating for benign prostate hypertrophy.  
If the benefit requested is not granted, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case and afforded an opportunity to 
respond before the claim is returned to 
the Board for disposition. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


